UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
RICHARD ROE,

                               Plaintiff,
                                                                    ORDER
               -against-                                            20-CV-3788-MKB-SJB

JOHN DOES 1–11,

                                Defendants.
----------------------------------------------------------------X
BULSARA, United States Magistrate Judge:

       In this action against unnamed and unknown defendants, John Does 1–11

(“Defendants”), Richard Roe (“Plaintiff”) moves to proceed under a pseudonym or, in

the alternative, to seal the case. (Pl.’s Mot. to Proceed Under Pseudonym and to Omit

Identifying Information, or in the Alternative, Mot. to Seal dated Aug. 19, 2020 (“Mot.”),

Dkt. No. 2). For the reasons discussed below, Plaintiff’s motion is denied.

                       FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff is an individual residing in Brooklyn, New York. (Verified Compl. dated

Aug. 19, 2020 (“Compl.”), Dkt. No. 1 ¶¶ 2, 10). He “is an executive coach, consultant,

entrepreneur[,] and non-profit director who primarily” works from his residence. (Id.

¶ 10). Plaintiff alleges that Defendants have “conducted a systematic campaign of

anonymously contacting” professional organizations with which Plaintiff is involved to

report instances of sexual harassment and assault by Plaintiff or to divulge similar

allegations concerning Plaintiff. (Id. ¶¶ 11–12, 17, 26–29, 31–32, 35–36, 40). Plaintiff

claims that he was terminated or dissociated from such organizations, (id. ¶¶ 23, 30),

and lost “substantial” income, (id. ¶¶ 24, 33), as a result of Defendants’ conduct.
       On August 19, 2020, Plaintiff commenced this action against Defendants John

Does 1–11, whom Plaintiff believes are not residents of New York but about whom he

has “limited identifying information.” (Id. ¶¶ 4, 41). Plaintiff seeks compensatory,

special, and punitive damages for defamation, tortious interference with prospective

economic advantage, and intentional infliction of emotional distress; a retraction of all

allegations made against him; and costs of the suit. (Id. ¶¶ 48–81).

       Plaintiff moves to proceed under a pseudonym or, in the alternative, for the case

to continue under seal. (Mot.). For the reasons stated below, the Court denies

Plaintiff’s motion.


                                       DISCUSSION

A.     Motion to Proceed Under A Pseudonym

       A “complaint must name all the parties.” Fed. R. Civ. P. 10(a). Rule 10(a) “serves

the vital purpose of facilitating public scrutiny of judicial proceedings,” and “[t]his

requirement, though seemingly pedestrian, . . . cannot be set aside lightly.” Sealed

Plaintiff v. Sealed Defendant # 1, 537 F.3d 185, 188–89 (2d Cir. 2008). Permitting a

party to proceed under a pseudonym is the “exception.” Rives v. SUNY Downstate Coll.

of Med., No. 20-CV-621, 2020 WL 4481641, at *2 (E.D.N.Y. Aug. 4, 2020) (quoting

United States v. Pilcher, 950 F.3d 39, 45 (2d Cir. 2020) (per curiam)). A party seeking

to proceed anonymously must sufficiently refute “the presumption of disclosure.” Id.

(quoting Pilcher, 950 F.3d at 45).

       The Second Circuit established the following non-exhaustive standard, which

balances “the interests of both the public and the opposing party,” to determine whether

a party should be allowed to proceed under a pseudonym:



                                              2
       (1) whether the litigation involves matters that are highly sensitive and [of
       a] personal nature; (2) whether identification poses a risk of retaliatory
       physical or mental harm to the . . . party [seeking to proceed anonymously]
       or even more critically, to innocent non-parties; (3) whether identification
       presents other harms and the likely severity of those harms, including
       whether the injury litigated against would be incurred as a result of the
       disclosure of the plaintiff's identity; (4) whether the plaintiff is particularly
       vulnerable to the possible harms of disclosure, particularly in light of his
       age; (5) whether the suit is challenging the actions of the government or that
       of private parties; (6) whether the defendant is prejudiced by allowing the
       plaintiff to press his claims anonymously, whether the nature of that
       prejudice (if any) differs at any particular stage of the litigation, and
       whether any prejudice can be mitigated by the district court; (7) whether
       the plaintiff's identity has thus far been kept confidential; (8) whether the
       public’s interest in the litigation is furthered by requiring the plaintiff to
       disclose his identity; (9) whether, because of the purely legal nature of the
       issues presented or otherwise, there is an atypically weak public interest in
       knowing the litigants’ identities; and (10) whether there are any alternative
       mechanisms for protecting the confidentiality of the plaintiff.

Sealed Plaintiff, 537 F.3d at 189–90 (alterations in original) (quotations and citations

omitted). When Plaintiff has not sufficiently shown that a factor weighs in favor of

proceeding anonymously, the Court will deem that factor as weighing against him. See,

e.g., A.B. v. C.D., No. 17-CV-5840, 2018 WL 1935999, at *2–3 (E.D.N.Y. Apr. 24, 2018);

Doe v. Solera Cap. LLC, No. 18-CV-1769, 2019 WL 1437520, at *4–8 (S.D.N.Y. Mar. 31,

2019), reconsideration denied, 2019 WL 5485210 (Oct. 25, 2019).

              1.     First Factor

       The first factor is “whether the litigation involves matters that are highly sensitive

and [of a] personal nature.” Sealed Plaintiff, 537 F.3d at 190 (alteration in original)

(quotation omitted). Plaintiff argues that Defendants’ accusations of “nonconsensual

harassment, sexual advances, and rape” are “highly sensitive.” (Mem. in Supp. of Mot.

dated Aug. 19, 2020 (“Mem.”), attached to Mot., Dkt. No. 2 at 3). Other courts have

found matters of sexual harassment and assault are highly sensitive, and the Court



                                              3
agrees that this litigation implicates similar concerns. See C.D., 2018 WL 1935999, at *2

(in defamation suit, finding “the litigation here involves matters that are of a highly

sensitive and personal nature, as the case relates—in part—to allegations of sexual

harassment and misconduct”); A.B. v. Hofstra Univ., No. 17-CV-5562, 2018 WL

1935986, at *2 (E.D.N.Y. Apr. 24, 2018) (same). This first factor weighs in favor of

Plaintiff.

              2.     Second Factor

       The second factor considers “whether identification poses a risk of retaliatory

physical or mental harm to the . . . party [seeking to proceed anonymously] or even

more critically, to innocent non-parties.” Sealed Plaintiff, 537 F.3d at 190 (alterations

in original). Plaintiff contends that he “will continue to suffer damage to his reputation

and livelihood as an executive coach, consultant, and non-profit director until the

Defendants end their anonymous campaign against” him. (Mem. at 3). Further,

Plaintiff suggests that third-party companies are also suffering because they are

unwilling to hire Plaintiff after they hear Defendants’ allegations. (Id.)

       Plaintiff’s arguments fall short. Plaintiff has not alleged he will suffer any

physical harm. Nor has he alleged mental harm.1 He contends that he will be

embarrassed and potentially lose additional clients or business. But in evaluating the

second Sealed Plaintiff factor, courts do not credit potential embarrassment or

economic injury. Solera Cap. LLC, 2019 WL 1437520, at *4 (“In contrast to evidence of

actual physical harm, courts have found that evidence of embarrassment, social


       1In connection with a different Sealed Plaintiff factor, Plaintiff states he has
“sought help from a licensed psychotherapist for relief of panic attacks, anxiety,
depression[,] and insomnia” resulting from Defendants’ actions. (Mem. at 5–6). But he
has not alleged or argued this harm would also result from identification in the lawsuit.

                                              4
stigmatization, and economic harm provides an insufficient basis for proceeding

anonymously.”).

       The Court finds the second factor weighs against Plaintiff.

              3.     Third Factor

       Under the third Sealed Plaintiff factor, the Court considers “whether

identification presents other harms and the likely severity of those harms.” Sealed

Plaintiff, 537 F.3d at 190 (quotation omitted). Economic injury is recognized under this

factor. See, e.g., id. However, such injury cannot be speculative. Rives, 2020 WL

4481641, at *3 (“While petitioner also suggests that anonymity is warranted because he

would suffer . . . harm to [his] career, from the disclosure of his identity, that contention

appears speculative on this record.” (alterations in original) (quotations and citations

omitted)). Courts should also “consider whether the plaintiff commenced suit in order

to prevent the type of injury that disclosure of [his] identity would cause.” Solera Cap.

LLC, 2019 WL 1437520, at *5.

       Plaintiff contends that denying anonymity would “amplify” the “substantial

embarrassment, . . . tarnished professional reputation[,] and professional and monetary

losses” he has already faced. (Mem. at 4). Outside of this conclusory statement,

Plaintiff provides no details or specifics about how this lawsuit would cause him

additional harm beyond that he has already suffered or continues to suffer. Presumably

in defaming Plaintiff, Defendants are using Plaintiff’s actual name with the third parties,

and Plaintiff has not explained the nature of any additional harm beyond what he is

already suffering if forced to use his actual name in litigation. He also has provided no

specifics about the third parties or the quantum of his monetary losses to date. Absent

such specifics, his alleged economic injury is little more than speculation. See, e.g.,


                                              5
Rives, 2020 WL 4481641, at *3; Vega v. HSBC Sec. (USA) Inc., No. 16-CV-9424, 2019

WL 2357581, at *2 (S.D.N.Y. June 4, 2019) (deeming plaintiff’s concerns about the

impact of proceeding under his current legal name would have on potential employment

“speculative and baseless”).

       Therefore, the third Sealed Plaintiff factor counsels against anonymity.

              4.     Fourth Factor

       The fourth factor is “whether the plaintiff is particularly vulnerable to the

possible harms of disclosure, particularly in light of his age.” Sealed Plaintiff, 537 F.3d

at 190 (citation omitted). Plaintiff admits that this factor does not weigh in his favor,

(Mem. at 6), and the Court agrees. Thus, this factor cuts against proceeding

anonymously. C.D., 2018 WL 1935999, at *3; Hofstra Univ., 2018 WL 1935986, at *3;

Solera Cap. LLC, 2019 WL 1437520, at *6.

              5.     Fifth Factor

       The Court next examines “whether the suit is challenging the actions of the

government or that of private parties.” Sealed Plaintiff, 537 F.3d at 190. A suit between

private parties counsels against allowing a party to proceed under a pseudonym because

“[p]rivate civil suits create strong interests in open proceedings given that such suits

implicate legal and social norms.” Solera Cap. LLC, 2019 WL 5485210, at *7 (quotation

omitted). Here, the suit is between individuals, and therefore, the fifth factor weighs

against Plaintiff.

              6.     Sixth Factor

       The sixth Sealed Plaintiff factor is “whether the defendant is prejudiced by

allowing the plaintiff to press his claims anonymously, whether the nature of that

prejudice (if any) differs at any particular stage of the litigation, and whether any


                                             6
prejudice can be mitigated by the district court.” Sealed Plaintiff, 537 F.3d at 190.

Plaintiff contends “the Defendants are aware of the Plaintiff’s true identity, so

proceeding with a pseudonym does not prejudice the Defendants.” (Mem. at 4).

       This argument misapprehends this factor. Here, courts must consider whether

permitting a plaintiff to proceed anonymously would frustrate a defendant’s ability to

participate in the case, whether it would cause reputational injury to the defendant, and

whether it would undermine principles of fundamental fairness. See Doe v. Townes,

No. 19-CV-8034, 2020 WL 2395159, at *5 (S.D.N.Y. May 12, 2020); Solera Cap. LLC,

2019 WL 1437520, at *7 (finding “no prejudice to [defendant’s] ability to conduct

discovery or try the matter if plaintiff were to proceed under a pseudonym where the

defendants already know the plaintiff’s name” (alteration in original) (quotation

omitted)); Doe v. Skyline Autos. Inc., 375 F. Supp. 3d 401, 407 (S.D.N.Y. 2019).

       Because Defendants know Plaintiff’s name, allowing Plaintiff to proceed under a

pseudonym would not likely impede Defendants’ ability to investigate Plaintiff’s

allegations or to conduct initial discovery. But courts have also considered the later

stages of a case and recognized the danger that cross-examination of an anonymous

plaintiff could be compromised and the risk that a jury would not be able to properly

assess the credibility of a plaintiff proceeding under a pseudonym. Doe v. Delta

Airlines, Inc., 310 F.R.D. 222, 225 (S.D.N.Y. 2015) (“A witness who proceeds under her

own name and is subject to potentially rigorous cross-examination may feel more

inhibited than a pseudonymous witness from fabricating or embellishing an account.

Moreover, the jury, armed with greater information about Doe and her professional and

personal standing, will be better equipped to assess her credibility and her asserted

motives for accusing Delta of battery. . . . Finally, allowing Doe to proceed


                                             7
pseudonymously would run a risk of giving her claims greater stature or dignity before,

or otherwise confusing or distracting, the jury.”), aff’d, 672 F. App’x 48 (2d Cir. 2016).

Allowing a plaintiff to proceed anonymously may also hamper witnesses coming forward

of their own volition to either bolster or refute a plaintiff’s allegations. Id. (“It is

conceivable that witnesses, upon the disclosure of Doe’s name, will step forward [at

trial] with valuable information about the events or the credibility of witnesses. . . .

Conceivably, full disclosure of Doe’s identity may lead others to come forward with

information relevant to this claim[.]” (alteration in original) (quotation and citation

omitted)). These issues are present in this case, and Plaintiff has offered no means to

cure these infirmities.

       Further, allowing Plaintiff to proceed anonymously while Defendants are not

granted such protection could cause embarrassment and stigma to Defendants and

undermine principles of fundamental fairness. “Information and allegations that are

highly sensitive and of a personal nature can flow both ways.” Skyline Autos. Inc., 375

F. Supp. 3d at 407; see also Anonymous v. Simon, No. 13-CV-2927, 2014 WL 819122, at

*2 (S.D.N.Y. Mar. 3, 2014) (finding defendant “unfairly prejudice[d]” where “Plaintiff’s

allegations and public comments embarrass Defendant and place him under the same

stigma that concerns Plaintiff,” where plaintiff alleged she had contracted a sexually

transmitted infection from the defendant). “There is prejudice against a defendant

when a defendant is ‘required to defend itself publicly before a jury while plaintiff could

make [his] accusations from behind a cloak of anonymity.’” Townes, 2020 WL 2395159,

at *5 (quoting Delta Airlines, Inc., 310 F.R.D. at 225).

       Plaintiff argues that the case’s subject matter is of a “highly sensitive and

personal nature,” (Mem. at 3 (quotation omitted)), and fairness requires him to be


                                                8
permitted to proceed anonymously. To be sure, this Court, as do others, recognizes that

allegations of sexual assault and harassment are highly sensitive. See, e.g., C.D., 2018

WL 1935999, at *2. Yet, under Plaintiff’s proposal, he would have Defendants publicly,

under their real names, defend against allegations that they falsely reported incidents of

sexual harassment and sexual assault, while Plaintiff would proceed anonymously. That

is, Plaintiff does not propose that Defendants, alleged victims of sexual assault and

harassment, should also be able to proceed anonymously, but instead seeks additional

discovery so that he may be able to name Defendants publicly. (Mot. for Leave to Take

Disc. Prior to Rule 26(f) Conference dated Aug. 19, 2020, Dkt. No. 3). Courts in this

Circuit have denied motions to proceed anonymously made by victims of sexual assault,

despite the hardship such an order imposes and the sensitivity around allegations of

assault. See, e.g., Doe v. Weinstein, No. 20-CV-6240, 2020 WL 5261243, at *3

(S.D.N.Y. Sept. 3, 2020) (“Courts in this district have explained that ‘allegations of

sexual assault, by themselves, are not sufficient to entitle a plaintiff to proceed under a

pseudonym.’” (quoting Skyline Autos. Inc., 375 F. Supp. 3d at 405)). The Court cannot

see how it would be equitable or consistent with these cases to permit Plaintiff to

proceed under a pseudonym when victims of sexual assault and harassment are not

generally permitted to do so. In other words, Plaintiff’s fairness argument is

inconsistent with the general trend to disfavor anonymity in sexual assault-related civil

cases. And he compounds this unfairness by seeking to unmask Defendants, while he

proceeds incognito.

       Therefore, the Court finds that the sixth factor counsels against anonymity.




                                              9
              7.     Seventh Factor

       The Court then considers the seventh factor, “whether the plaintiff’s identity has

thus far been kept confidential.” Sealed Plaintiff, 537 F.3d at 190. If a plaintiff has been

named in another case or publicly connected with the facts underlying the suit, courts

will find this factor cuts against proceeding anonymously. See, e.g., C.D., 2018 WL

1935999, at *3. Plaintiff argues that his identity has been kept confidential. (Mem. at

5). While Plaintiff has not been named in another case, the Court notes that a

defamation action by its very definition involves disclosure to a third party. Menaker v.

C.D., No. 17-CV-5840, 2018 WL 5776533, at *3 (E.D.N.Y. Nov. 1, 2018) (“To state a

claim for defamation under New York law, the plaintiff must allege (1) a false statement

about the plaintiff; (2) published to a third party without authorization or privilege; (3)

through fault amounting to at least negligence on the part of the publisher; (4) that

either constitutes defamation per se or caused special damages.” (emphasis added)

(quoting Burton v. Label, LLC, 334 F. Supp. 3d 680, 699 (S.D.N.Y. 2018))). Here,

Plaintiff alleges that Defendants made multiple false statements about Plaintiff to third-

party companies with which he associated. (Compl. ¶¶ 11–12, 17, 26–29, 31–32, 35–36,

40). And Plaintiff has not alleged that such communications or identification have been

non-public. Defendants’ alleged accusations, however, appear to have been made

online, suggesting that the audience was limited to those having access to the

companies’ electronic communications.2 (Id.). There does not appear to have been


       2Other defamation cases in which a plaintiff has moved to proceed anonymously
have similarly considered the degree of public disclosure that has already occurred. See,
e.g., Doe #1 v. Syracuse Univ., No. 18-CV-496, 2018 WL 7079489, at *8 (N.D.N.Y. Sept.
10, 2018) (finding that even though the plaintiffs were visible in an online video and that
the defendants had made a public statement about the video, identification of the



                                            10
broad public disclosures of Plaintiff’s identity. The Court thus finds that this factor is

neutral.

              8.      Eighth Factor

       The eighth Sealed Plaintiff factor is “whether the public’s interest in the litigation

is furthered by requiring the plaintiff to disclose his identity.” Sealed Plaintiff, 537 F.3d

at 190. Plaintiff asserts that he “will likely not bring the case at all due to fear of

retaliatory action” if he is unable to proceed by pseudonym. (Mem. at 5). Further,

Plaintiff contends that “[t]he public has an interest in knowing that injustices, such as

the one that the Plaintiff has and continues to suffer, are occurring. The public has a

further interest in seeing that those perpetrating privacy invasions, especially

anonymously on the Internet, are held liable for the harms that result.” (Id.) Plaintiff

further contends that, although “[c]ourts have often found allegations of harm

insufficient where plaintiffs have complained that proceeding publicly would cause

embarrassment, humiliation, and economic harm,” (id.), the “extreme emotion distress”

he has suffered makes his case “exceptional,” (id. at 5–6).

       Plaintiff’s arguments fail to address this factor: that the public has an interest in

open judicial proceedings. A foundational principle of federal courts “is a fundamental

belief that the public has a right to know who is using the courts and for what general

purpose.” Solera Cap. LLC, 2019 WL 5485210, at *2 (citing Sealed Plaintiff, 537 F.3d at

189). Plaintiff does not explain how the interest he identified—reducing or deterring

false allegations of assault—counsels against, rather than in favor, the public’s interest in

having such claims adjudicated with knowledge of his identity. See Rives, 2020 WL


plaintiffs “extends to the people who already know or recognize plaintiffs”), report and
recommendation adopted, 2020 WL 2028285 (Apr. 28, 2020).

                                               11
4481641, at *3 (“[P]eople have a right to know who is using their courts[.]” (alteration in

original) (quoting Sealed Plaintiff, 537 F.3d at 189)).

       Instead of examining how the public’s interest would be affected, Plaintiff states

that he would be reluctant to bring the case if he were not allowed to do so

anonymously. (Mem. at 5). To the extent that his stated goal of deterring false

accusations is appropriate and achievable through this litigation, it counsels against

granting Plaintiff anonymity, not in favor of it. It is true that “[p]rivate civil suits,

individually and certainly in the aggregate, do not only advance the parties’ private

interests, but also further the public’s interest in enforcing legal and social norms.” Doe

v. Del Rio, 241 F.R.D. 154, 159 (S.D.N.Y. 2006). If Plaintiff is truly concerned and

interested in deterrence, such a goal is not advanced in civil litigation by permitting

anonymous prosecution. It is instead advanced through a full and complete public

airing of the facts and claims. And as explained supra, anonymity often hinders the

fact-finding process.

       “Further, where individual defendants are sued based not on abstract challenges

to public policies but rather with regard to particular actions and incidents, open

proceedings nevertheless benefit the public as well as the parties and also serve the

judicial interest in accurate fact-finding and fair adjudication.” Del Rio, 241 F.R.D. at

159. For example, to the extent that Plaintiff’s claims are without merit, given that he is

alleging that Defendants have lied, there is certainly a countervailing public interest in

knowing the Plaintiff’s identity. “[I]n civil cases involving potentially damaging

allegations about a defendant’s conduct, basic fairness requires that plaintiffs disclose

their real names.” Solera Cap. LLC, 2019 WL 5485210, at *2 (quotation omitted).




                                               12
       The Court is loath to allow an individual accused of sexual assault and sexual

harassment to sue his accusers from behind a veil of anonymity, while seeking to out

and name his accusers.3 Requiring Defendants to defend against Plaintiff’s allegations

that they lied about instances of sexual assault and sexual harassment may inflict

extreme distress, embarrassment, and reputational harm on Defendants and could

further deter other similarly situated individuals from reporting sexual abuse.

Therefore, this factor weighs against Plaintiff.

              9.     Ninth Factor

       The ninth factor is “whether, because of the purely legal nature of the issues

presented or otherwise, there is an atypically weak public interest in knowing the

litigants’ identities.” Sealed Plaintiff, 537 F.3d at 190 (quoting Del Rio, 241 F.R.D. at

157). Plaintiff argues that this factor cuts in his favor because “[k]nowledge of the

Plaintiff’s name will not put anyone on notice or help protect them from the

Defendants.” (Mem. at 6). But Plaintiff’s claims of alleged defamation and tortious

interference with prospective economic advantage—based on allegations of sexual

assault by numerous individuals—are inherently grounded in facts, and are not easily

resolved on the basis of legal principles alone. Therefore, the issues are not purely legal,

and this factor also weighs against the Plaintiff. See, e.g., C.D., 2018 WL 1935999, at *3.




       3 Some courts have allowed student plaintiffs accused of sexual assault to proceed
anonymously in suits against their respective universities given the ages of students
involved and the university context. See, e.g., Doe v. Colgate Univ., No. 15-CV-1069,
2016 WL 1448829, at *3 (N.D.N.Y. Apr. 12, 2016) (collecting cases). These cases, which
are brought against colleges and universities, not victims of assault (and none of which
are relied on by Plaintiff), provide little guidance to the present litigation.

                                             13
              10.     Tenth Factor

       Finally, the Court considers the tenth Sealed Plaintiff factor, “whether there are

any alternative mechanisms for protecting the confidentiality of the plaintiff.” Sealed

Plaintiff, 537 F.3d at 190. Plaintiff identifies no alternative mechanisms. (Mem. at 6).

This factor is therefore against Plaintiff.

       Considering the totality of the factors and the weight of Plaintiff’s evidence, the

Court finds that Plaintiff is not entitled to proceed under a pseudonym. See, e.g., Solera

Cap. LLC, 2019 WL 1437520, at *8, *12; C.D., 2018 WL 1935999, at *2–3; Skyline

Autos. Inc., 375 F. Supp. 3d at 408.

              *                      *                  *                     *

       “[B]ecause of the presumption of openness with regard to American judicial

proceedings, federal courts generally have been rather rigorous in not allowing the

plaintiff to commence an action anonymously or to proceed under a pseudonym.” 5A

Charles Alan Wright & Arthur R. Miller et al., Federal Practice and Procedure § 1321

(4th ed. 2020). The Court finds it highly persuasive that Plaintiff fails to and is unable

to cite a single case in which a plaintiff, suing for defamation and alleging he was falsely

accused of sexual assault, was allowed to proceed anonymously against the victim of the

purported assault. In fact, in other cases in this District, such plaintiffs have proceeded

under their own names. See, e.g., Elliott v. Donegan, --F. Supp. 3d--, No. 18-CV-5680,

2020 WL 3545155, at *1–2 (E.D.N.Y. June 30, 2020).


B.     Motion to Seal Case

       In the alternative, Plaintiff moves to seal the case, but he provides no argument

or evidentiary support for this motion. (Mem. at 7). “Thus, the presumptive right of



                                              14
access prevails unless it is overcome by ‘specific, on-the-record findings that sealing is

necessary to preserve higher values and only if the sealing order is narrowly tailored to

achieve that aim.’” Newsday LLC v. County of Nassau, 730 F.3d 156, 165 (2d Cir. 2013)

(quoting Lugosch v. Pyramid Co., 425 F.3d 110, 124 (2d Cir. 2006)). Having failed to

make the required showing, Plaintiff’s motion to seal the case is denied. See, e.g., N.M.I.

v. Sadowski, No. 15-CV-856, 2015 WL 1198381, at *1 (E.D.N.Y. Mar. 16, 2015); Next

Caller Inc. v. Martire, 368 F. Supp. 3d 663, 667 (S.D.N.Y. 2019).4


                                      CONCLUSION

       Plaintiff’s motion to proceed under a pseudonym or, in the alternative, to seal the

case is hereby denied. Because Rule 10(a) requires Plaintiff to proceed using his real

name, he shall file an Amended Complaint so doing by October 21, 2020. Alternatively,

he may file a Rule 41 notice of dismissal. Should he fail to take either of these actions,

the Clerk of Court will be directed to close the case because the current Complaint

violates Rule 10.

                                          SO ORDERED.

                                          /s/ Sanket J. Bulsara October 14, 2020
                                          SANKET J. BULSARA
                                          United States Magistrate Judge
Brooklyn, New York




       4In light of the fact that the Court has denied Plaintiff’s motion to seal and that
the Complaint and motions on the Docket refer to Plaintiff solely as “Richard Roe,” the
Court concludes it is inappropriate to seal this Order or the Docket as a whole. The
Court directs the Clerk of Court to unseal Docket Nos. 1–4.

                                             15
